DETAILED ACTION
Applicant's arguments filed on 04/18/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mark Valetti on  05/25/2022.
The application has been amended as follows:
IN THE CLAIMS: 
Claims 2, 3, and 14 have been canceled.
Reasons for Allowance
Claims 1, 4-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…wherein the ramp generator circuit is configured to generate the second ramp signal to at least partially overlap a portion of the buck-boost region during a second portion of the intermediate clock cycle between the clock cycles of the clock signal-; and wherein the ramp generator circuit further includes: a switching circuit configured to provide a first current signal from a first current source and a second current signal from a second current source in response to the first switch control signal during the intermediate clock cycle between the clock cycles of the clock signal, the switching circuit being further configured to provide a first offset current signal from a third current source and a second offset current signal from a fourth current source in response to the second switch control signal during the intermediate clock cycle between the clock cycles of the clock signal; a first storage circuit configured to store a first charge based on the first current signal and the first offset current signal, the first storage circuit being configured to provide the first ramp signal based on the first charge to at least partially overlap the portion of the buck-boost region during the first portion of the intermediate clock cycle between the clock cycles of the clock signal; and a second storage circuit configured to store a second charge based on the second current signal and the second offset current signal, the second storage circuit being configured to provide the second ramp signal based on the second charge to at least partially overlap the portion of the buck-boost region during the second portion of the intermediate clock cycle between the clock cycles of the clock signal.”
Claim 13; prior art of record fails to disclose either by itself or in combination:  “…. providing a first current signal and a first offset current signal to a first storage circuit to store a first charge during the intermediate clock cycle between the clock cycles of the clock signal, the first storage circuit being configured to provide the buck ramp signal based on the first charge to at least partially overlap the portion of the buck-boost region during the on-period of the intermediate clock cycle between the clock cycles; and providing a second current signal and a second offset current signal to a second storage circuit to store a second charge during the intermediate clock cycle between the clock cycles of the clock signal, the second storage circuit being configured to provide the boost ramp signal based on the second charge to at least partially overlap the second portion of the buck-boost region during the off-period of the intermediate clock cycle between the clock cycles.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are: Jordan US 5537027 and Archibald US 10833661. However, none of the reference teach the generation of a ramp as described by the claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838